Citation Nr: 1147448	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant had active duty for training from November 1974 to March 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2007 rating decision of the VA Regional Office (RO) in Waco, Texas.

The appellant was afforded a videoconference hearing in June 2010 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

The Board denied the claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus in August 2010, and the Veteran appealed to the Court.  

The parties filed a Joint Motion for Remand in April 2011.  In May 2011, the Court granted the parties' Joint Motion for Remand and the case was returned to the Board for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for a bilateral hearing loss disability and tinnitus.  He argues that his military occupational specialty (MOS) was armor crewman, and that he was exposed to noise from his duties as a tank commander.  He served from November 1974 to March 1975.  Per the appellant, he noticed that his hearing worsened during service and that tinnitus started around 1985.  (During his hearing (page 6), he reported that it (hearing loss) started in the 1980's, something like that.

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, the appellant has expressed that he was exposed to noise during service by nature of his MOS, and that he noticed hearing loss and tinnitus shortly after service.  The appellant has not been afforded a VA examination in relation to his claims.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA examination(s) to determine if he has a bilateral hearing loss disability, and if diagnosed the nature and etiology of his bilateral hearing loss disability and tinnitus.  The claims file must be made available to the examiner for review.  The examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disabilities are attributable to service.  The examiner must provide a rationale for all opinions rendered.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


